In the

United States Court of Appeals
                For the Seventh Circuit

No. 12-2427

X ING Z HENG,
                                                         Petitioner,
                                 v.

E RIC H. H OLDER, JR., Attorney General
of the United States,
                                                        Respondent.


                On Petition for Review of an Order of
                 the Board of Immigration Appeals.
                            A070 583 126



     A RGUED JANUARY 23, 2013—D ECIDED M ARCH 27, 2013




  Before P OSNER and W ILLIAMS, Circuit Judges, and
N ORGLE, District Judge. 
  W ILLIAMS, Circuit Judge. Petitioner Xing Zheng argues
that the Board of Immigration Appeals (“BIA”) erred in




   The Honorable Charles R. Norgle, Sr., District Judge for the
United States District Court for the Northern District of
Illinois, sitting by designation.
2                                           No. 12-2427

denying his motion to reopen his immigration case
because it found that Zheng failed to show that China’s
conditions had materially changed for Christians with-
out any reasoned explanation. We agree that the BIA’s
conclusory rejection of Zheng’s argument was error, but
we find that the error was harmless. Given the highly
generalized nature of Zheng’s evidence, which failed
to show with any meaningful level of specificity that
the persecution against Zheng’s practice of Christianity
had materially worsened since 1999, the BIA could
have reasonably concluded that such evidence was insuf-
ficient. We therefore deny Zheng’s petition for review.


                  I. BACKGROUND
  Xing Zheng, a native of Fuzhou City in the Fujian
Province of China, arrived in the United States in 1991
and filed an application for asylum the following year,
which was denied. The INS charged him with remov-
ability in 1998, but Zheng renewed his request for
asylum, asserting that his wife (who arrived from China
in 1994 and whom he married in 1995) would be
forcibly sterilized under China’s one-child policy
because they already had two children (born in 1996 and
1998, respectively). The immigration judge denied his
application in 1999, relying in part on Zheng’s lack of
credibility, and the BIA affirmed in 2002. Over the
next several years, Zheng managed to remain in the
United States and filed three motions to reopen his im-
migration case. The BIA denied the motions because
they were untimely (and successive with respect to the
No. 12-2427                                            3

second and third motions) and because Zheng failed to
demonstrate changed country conditions as to forced
sterilization that would justify an exception to the
statutory bar against untimely and successive motions
to reopen. See 8 U.S.C. § 1229a.
  In September 2011, Zheng filed a fourth motion to
reopen, the one at issue in this appeal, except this time
he argued that he would be persecuted in China
because he is a Christian. He did not argue this before
because he said he converted to Christianity in 2010
while in immigration detention, which was supported
by evidence including the fact that he and his family
were baptized at the First Chinese Free Methodist
Church. He asserted that he and his family wish to
“continue spreading the message of Christianity to
others, and to teach them how to accept the redemption
he ha[s].” He also submitted evidence which he
claimed showed that China’s treatment of Christians
had materially worsened since 1999.
  Without questioning the sincerity of his alleged con-
version, the BIA denied Zheng’s motion to reopen. After
setting forth the proper legal standards and sum-
marizing Zheng’s evidence and arguments, the BIA’s
rejection of Zheng’s argument amounted to the fol-
lowing statements:
   The respondent has shown changed personal
   circumstances, but the evidence and assertions
   presented in support of this motion do not dem-
   onstrate materially changed conditions in China
   pertinent to this claim since the 1999 hearing,
4                                             No. 12-2427

    especially in view of evidence before the Immi-
    gration Judge. See, e.g., Bureau of Democracy,
    Human Rights, and Labor, U.S. Dep’t of State,
    China: Profile of Asylum Claims and Country Condi-
    tions (April 14, 1998) (describing the suppression
    of unregistered religious groups, including under-
    ground churches and “house church” Protestants,
    arrests and beatings of religiosu leaders, demoli-
    tion of property, etc.). Therefore, the Board
    finds that the exception for untimely and number-
    barred motions to reopen is inapplicable to the
    respondent’s case.
   Zheng petitioned for review. Along with his petition,
Zheng submits updated evidence of purported changed
country conditions, including the State Department’s
2011 International Religious Freedom Report, which
stated that China’s “respect for and protection of the
right to religious freedom deteriorated,” that unreg-
istered religious organizations were not allowed to
hold worship services, and that “[p]roselytizing in pub-
lic” was forbidden. The evidence also includes the
State Department’s 2011 Human Rights Report on
China, which stated that “[d]eterioration in key aspects
of the country’s human rights situation continued,”
noting that “politically sensitive” individuals faced re-
strictions on their freedom to “practice religion.”


                     II. ANALYSIS
  Section 1229a(c)(7) of Title 8 of the United States Code
and its implementing regulation, 8 C.F.R. § 1003.2(c),
No. 12-2427                                              5

provide that as a general matter, only one motion to
reopen may be filed and it must be filed within 90 days
of the date of entry of a final administrative order of
removal. However, these time and number limits do not
apply to motions to reopen for the purpose of applying
for asylum if the movant shows “changed country condi-
tions in the country of nationality or the country to
which removal has been ordered, if such evidence is
material and was not available and would not
have been discovered or presented at the previous pro-
ceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii); see Gebreeyesus v.
Gonzales, 482 F.3d 952, 954 (7th Cir. 2007). The parties
do not dispute that under these standards, Zheng was
required to show that China’s conditions materially
worsened for Christians since 1999 when his first im-
migration hearing was held, even though Zheng was not
a Christian in 1999.1
   If the BIA denies a motion to reopen, we will not find
error “ ‘unless [the BIA decision] was made without a
rational explanation, inexplicably departed from estab-
lished policies, or rested on an impermissible basis
such as invidious discrimination against a particular race
or group.’ ” Moosa v. Holder, 644 F.3d 380, 384 (7th Cir.
2011) (citation omitted). The BIA is required “to issue
opinions with rational explanations and adequate


1
  Part of Zheng’s brief appears to suggest that changed
personal circumstances, such as Zheng’s alleged conversion,
might justify granting a motion to reopen. We rejected such
an argument in Cheng Chen v. Gonzales, 498 F.3d 758, 760
(7th Cir. 2007).
6                                              No. 12-2427

analysis of the record, and to announce its decision in
terms sufficient to enable a reviewing court to perceive
that it has heard and thought and not merely re-
acted.” Gebreeyesus, 482 F.3d at 954 (citations and quota-
tion marks omitted).
  Here, the BIA’s decision rejected Zheng’s argument
without an adequate analysis of the record. The BIA
simply stated that “the evidence and assertions pre-
sented in support of this motion do not demonstrate
materially changed conditions in China since the 1999
hearing,” but gave no explanation as to why. It sum-
marily listed the evidence presented by Zheng and then
emphasized and cited one piece of evidence of religious
persecution that was available in 1999, but made no
comparison between the 1999 evidence and Zheng’s
more recent evidence to explain why no changed
country circumstances were shown. The government
argues that the record was sufficient to support the
BIA’s decision, but “the government may not defend
the BIA’s decision on grounds that are not stated—or
at least discernible—in the decision itself.” Gebreeyesus,
482 F.3d at 956. And it points to nothing in the BIA
order from which we may discern why it believed that
Zheng’s more recent evidence did not pass muster.
  Nonetheless, we must deny Zheng’s petition because
any error was harmless. See Tariq v. Keisler, 505 F.3d 650,
657 (7th Cir. 2007). 2 Though Zheng submits a fair


2
  Zheng asserts, and the government does not dispute, that
in assessing harmless error we may consider evidence of
                                              (continued...)
No. 12-2427                                              7

amount of evidence demonstrating poor conditions for
certain types of Christians today, such as evidence
that proselytizing (which Zheng wishes to do) is
forbidden, the only evidence that conditions materially
worsened since 1999 amounts exclusively to the state-
ments that protections for religious freedoms “deterio-
rated.” Such highly generalized statements simply do
not satisfy Zheng’s burden. Cf., e.g., Moosa, 644 F.3d at
387 (“[G]eneral conditions of hardship that affect entire
populations . . . are not persecution.” (quotation marks
and citation omitted)); Iglesias v. Mukasey, 540 F.3d 528,
532 (7th Cir. 2008) (single general statement about the
“happily married couple” was insufficient to dem-
onstrate bona fide marriage). Zheng points to nothing
in the reports, for example, that shows in what time
frame conditions deteriorated, how conditions specif-
ically deteriorated for those who practice Christianity
in the manner that Zheng wishes to practice, or whether
such persecution intensified in or around the region
where Zheng expects to live. Cf. Moosa, 644 F.3d at
387 (evidence of “broad social strife” occurring nearly
900 miles away from petitioner’s hometown was insuf-
ficient). Zheng points to evidence showing that condi-
tions have worsened for attorneys who defend per-
secuted Christians, but he does not assert that he is an



(...continued)
country conditions as they exist currently, which means we
may consider Zheng’s updated evidence which did not exist
at the time of the BIA decision. See Giday v. Gonzales, 434
F.3d 543, 556 n.6 (7th Cir. 2006).
8                                            No. 12-2427

attorney. He points to evidence that China persecutes
unregistered churches, but the evidence does not show
how that persecution specifically worsened since 1999
or before, and more importantly, he does not allege that
he belongs to, or would join, an unregistered church.
In sum, none of the evidence illustrates with any mean-
ingful level of specificity how China’s treatment of
those who practice Christianity as Zheng wishes to do
actually worsened from 1999 or before until today.
“[B]ecause the BIA could have reasonably concluded”
that Zheng failed to demonstrate materially changed
circumstances, “we need not remand because the alleged
legal error was harmless.” Iglesias, 540 F.3d at 532-33.


                  III. CONCLUSION
  For the above-stated reasons, we D ENY Zheng’s petition
for review.




                         3-27-13